Dryden, Judge,
delivered the opinion of the court.
The answer in this case did not contain the shadow of a defence. It denied no material allegation of the petition, nor did it set up any new matter in avoidance, and the court, therefore, committed no error in sustaining the plaintiff’s motion for judgment. But, aside from the merits, the judgment is obliged to be affirmed, for the reason that no exception whatever is saved or attempted to be saved.
Let the judgment be affirmed, with ten per cent, damages.
The other judges concur.